Judgment, Supreme Court, New York County (Charles J. Tejada, J.), *542rendered February 1, 2005, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. The van at issue was an “inclosed motor truck,” and it met the definition of a “building” under Penal Law § 140.00 (2) and § 140.20 (see People v Mincione, 66 NY2d 995, 997 [1985]; People v Silva, 122 AD2d 750 [1986]). Concur—Lippman, P.J., Mazzarelli, Gonzalez, Sweeny and Acosta, JJ.